Citation Nr: 0909665	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-12 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic kidney 
disorder claimed as kidney failure.

2.  Entitlement to compensation benefits for kidney 
disability pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 
1970.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a June 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

Service connection is now in effect for post-traumatic stress 
disorder (PTSD) for which a 100 percent schedular rating has 
been assigned since 1993. 

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in January 
2009; a transcript is of record.  Tr. 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's current 
kidney disorder is related to his military service; nor was 
nephrolithiasis manifested to a compensable degree within one 
year after his separation from active service. 

2.  The Veteran's current chronic kidney disorder is not the 
result of carelessness, negligence, lack of proper skill, 
error or judgment or similar instance of fault on the part of 
the VA in furnishing medical treatment; it does not represent 
an event that was not reasonably foreseeable; and it was not 
attributable to the VA's failure to diagnose, treat and/or 
monitor when the VA provided treatment including with 
nonsteroidal anti- inflammatory drugs (NSAIDS) or other 
medication. 


CONCLUSIONS OF LAW

1.  A chronic kidney disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The requirements for compensation under 38 U.S.C.A. § 
1151 for a kidney disorder have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial. VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The Veteran received pre-adjudicative notices (in January 
2006 for his 1151 claim and in May 2006 for his service 
connection claim) which informed him of all pertinent 
requirements for supporting his claims.  A June 2006 notice 
provided the Veteran with information regarding how VA 
assigns effective dates and disability ratings.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has also 
testified under oath in the case at which time the criteria 
for evidence was again discussed.  The January 2009 testimony 
demonstrated actual knowledge of the necessary elements to 
support his claims.  

In addition, it appears that all available evidence 
identified by the Veteran has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  He was provided 
several VA examinations and ongoing assessments on a regular 
recorded basis.  Neither the Veteran nor his representative 
has suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.

Development has taken place in this case, and in the 
aggregate, the Veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development.  That action would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Factual Background

The Veteran's service treatment records show that in his 
military occupational specialty (MOS) as a food handler/cook, 
he was regularly tested in several areas including 
urinalyses, original copies of laboratory reports from which 
are in the file.  

In September 1968, he was seen for complaints of urethral 
discharge after which time he was seen on several subsequent 
occasions into December, and serial urinalyses and other 
tests were undertaken.  During this time, he was given 
antibiotics to include Penicillin and Tetracycline for what 
was predominantly diagnosed as nonspecific urethritis.  
Because some symptoms continued for a period of several 
months, at one point it was suggested that he might have 
subacute prostatitis but this was never confirmed.

In January 1970, he reported that he had passed a "scab" 
via his urethra the night before and had since been feeling 
better.  Any kidney stone was not, however recovered.  The 
diagnosis was ureteral stone, and it was recommended that 
fluids be pushed.  

On the Veteran's separation examination in April 1970, he 
checked that he had had a kidney stone in his blood or urine; 
examination showed no current clinical abnormalities or 
residuals.

Post-service clinical records show ongoing care including 
medications for both mental health and organic complaints.  
On a VA report dated in February 1992, he said that he had 
been found to have ureteral stones and had been given 
hydroflurodiazide.  He had last been seen by a urologist 10 
months before, and this physician usually saw him every 2-3 
years.  He had also been diagnosed as having prostatitis and 
renal stones and had usually been given Tetracycline for 
those.  He reported having had "possible Reiter's Syndrome" 
in 1981-2 and it was noted that he had been on NSAIDS and/or 
acetylsalicylic acid (ASA) in the past and now was taking 
Indocin for his multiple joint pains.  Another summary 
notation shows a history of the first time seen by VA for 
kidney lithiasis (CA stones) had been in February 1992 at 
which time he had said the onset had been in 1972.

On a clinical visit in February 1993, he said he had had no 
recurrence of his kidney stones.  On subsequent notations his 
history was reported to include stones and he was continued 
to be prescribed HCTZ.

When examined by VA in December 1993 for his mental health 
issues, the Veteran gave a history of kidney stones as well 
as recurrent prostatitis and arthritis, and a remote history 
of alcohol and Valium abuse.  

In October 1998, he reported that he had had passed kidney 
stones following a ureteric colic in his second tour in 
Vietnam and had not had a recurrence since he started taking 
a diuretic (HCTZ) some 20 years before.  Ongoing clinical 
reports show a variety of symptoms some of which related to 
multiple joint pain and limitations.

A statement is of record from a private physician, MBL, MD, 
dated in February 2000, who had seen him for his back 
problems.  Prescriptions had included Gabapentine, ibuprofen 
and HCTZ; Medrol Dosepak was added in lieu of ibuprofen and 
Lortab was prescribed for pain.  Several follow-up notes are 
in the file.  One indicates that he was taking HCTZ and 
Lodine for his back problems of some 6 years' duration.  In 
the past 6 months, he had developed urgency and urge 
incontinence almost on a daily basis, without dysuria.  He 
said he had had kidney stones 20 years before but none 
recently.  ART, M.D., a consulting physician, provided the 
impression that he might have Detrusor instability, possibly 
due to his lumbar disc disease.  A cystometrogram was to be 
obtained and Detrol was to be started.  At about the same 
time, he underwent bilateral inguinal hernia repair.

On VA clinic visit in October 2000, it was noted that he was 
still under Dr. T's care for some urinary leakage and was 
taking Detrol which was not available in the VA's formulary.

Ongoing VA clinic visits in Florida and New Jersey and then 
again in Florida show that he has been seen for numerous 
joint problems including his degenerative disc disease of the 
lumbar spine, has had arthroplasty of both knees, and other 
procedures on shoulders, a toe, etc.  He was periodically 
seen in Rheumatology and medications for both mental and 
physical problems are extensive including for pain as well as 
HCTZ.

A VA clinical notation in March 2005 was that the Veteran has 
very slightly chronically elevated creatinine of unknown 
etiology.  The physician ordered a creatinine clearance test 
and specifically noted that he had explained to the Veteran 
the significance thereof.  A number of reports showing 
comparative laboratory values are in the files.  

Noting that he had a history of hypertension and had been 
taking HCTZ, a specific notation was made in August 2005 that 
there was a goal of optimizing hypertension control with the 
multi-drug combination.  A VA nephrology consult was 
scheduled because of the elevated creatinine which was slowly 
rising, and the physician informed him in writing that the 
lab values were such that immediate follow-up was not 
required but he needed to come in again in 6 months and his 
kidney function tests would be reviewed in the year.  It was 
felt that his then prescribed piroxican might be altering his 
lab values so it was suggested that a good substitute might 
be Tylenol.  Renal ultrasound was normal and showed no renal 
calculi and normal echogenicity and normal critical thickness 
in both kidneys.

Several statements and reports are in the file from a private 
urologist, SWF, M.D., commencing in November 2005, after 
being told 3 months before by VA that his creatinine was 
elevated by VA.  He had denied elevated blood pressure and 
said he had had kidney stones in the remote past but none 
recently.  The last instance of nephrolithiasis had been in 
1974; he said he had had 5 stones.  He reported large doses 
of NSAIDS in the past as well as ongoing HCTZ for stone 
prevention and other medications.  Dr. F diagnosed stage 3 
chronic kidney disease which he opined was most likely due to 
his long-term NSAID use.  His hypertension was under good 
control; it was noted that the kidneys were shown on 
ultrasound to be small which was suggestive of chronic 
scarring.

A special detailed expert VA nephrological assessment was 
requested to include opinions as to etiology of the current 
kidney disability.  The entire report is of record dated in 
April and May 2006.  The Veteran said that the representative 
who had filled out his form for his claim had told him that 
the kidney stone in-service was probably reason for his 
kidney scarring and loss of 20% functioning.  He said he had 
stopped taking the NSAIDS and Gabapentin and his creatinine 
had dropped back to normal range.  He had noticed bubbles in 
his urine which he said he had been told might be protein and 
he needed to bring this up; there was no history of recent 
kidney stones.  

He complained of an unusual pain in the back of the abdomen, 
and the examiner identified a neurogenic bladder.  Since 
service, the Veteran was noted to have had no recurrence of 
the nonspecific urethritis.  Absent a variety of findings, it 
was the physician's opinion that it is not likely that any 
current kidney disease is due to the urethritis in service.

With regard to the other issue, in pertinent part the 
specialist opined:

Careful review of the evidence, medical 
literature and discussion with nephrology 
was performed.  According to the National 
Kidney Foundation Kidney Disease Outcome 
Quality Initiative, this Veteran has a 
GFR on 82 and is in Stage 2 kidney 
disease.  He has had improvement of his 
GFR since the discontinuance of NSAIDs.  
In 1993, the earliest found creatinine 
level, his GFR was 59, which places him 
in Stage 3 kidney disease.  Over the past 
13 years his kidney function has been 
tested 23 times and GFR is estimated to 
have ranged from 53 in 1997 to 48 in July 
2005, the time he was referred to 
Nephrology.  With the discontinuation of 
NSAIDS he has now improved to GFR of 82.

The medical expert further stated that:

It must be noted that the reference range 
for normal creatinine is listed as 0.8-
1.5.  This is an average with some 
patients NORMALLY falling above or below 
with no kidney impairment or dysfunction.  
There was no significant deviation from 
baseline that was ignored.  His 
creatinine levels ranged from 1.2 to 1.6 
averaging 1.3.  In June of 2005 his 
creatinine was 1.3.  In July it elevated 
to 1.6 and Nephrology consult was 
obtained.  His kidney size is small, but 
may be due to body size and stature and 
not necessarily due to kidney disease, 
although interstitial disease may be 
present.  (emphasis in original) 

This condition can occur from taking 
large amounts of painkillers, especially 
drugs containing a combination of 
caffeine, acetaminophen and aspirin.  
Combination agents such as these have 
been associated with an increased risk of 
kidney disease.  Drugs containing 
acetaminophen alone can also be dangerous 
to the kidneys although these are less 
harmful.  All of these drugs can damage 
the inner parts of the kidneys, a 
condition known as interstitial 
nephritis.  It has been observed that 
eight to ten tablets or capsules of 
acetaminophen alone can damage the 
kidneys over a five-year period.  Studies 
in humans and animals suggest that 
combination painkillers (as mentioned 
above) can cause damage in even less 
time.  Non-steroidal anti-inflammatory 
drugs obtaining ibuprofen, as well as 
those containing naproxen sodium, can 
harm the  kidneys, but only if the 
kidneys are already under stress.  
Dehydration from overexertion, for 
example, can stress the kidneys.  If the 
patient stays hydrated, these drugs are 
usually safe for the kidneys.

The Veteran was properly and routinely 
tested and as soon as there was 
significant deviation from baseline, 
nephrology was consulted and their 
recommendations implemented, which has 
shown reversible kidney damage.  Per 
medical literature, prolonged use of 
aspirin, Tylenol, pain killers and 
perhaps NSAIDs, under stressed 
conditions, can cause interstitial kidney 
disease.

Therefore, it is my opinion that the 
Veteran's current stage 2 kidney disease 
is not due to carelessness, neglect, lack 
of proper skill or error in judgment.

Further it is my opinion that the 
Veteran's current stage 2 kidney disease 
is most likely due to prolonged use of 
medication used to treat his back 
condition and in no way related to his 
urethritis while in service. 

An additional statement was provided by Dr. F in August 2006 
to the effect that he has seen the Veteran in follow-up after 
ultrasound had shown multiple subcentimeter stones.  He had 
reviewed his ultrasound and computer tomography (CT) scan and 
found calcifications of each pyramid tip which was more 
consistent with nephrocalcinosis likely from the NSAID-
induced nephropathy.  He thought that they were active 
metabolic stones rather than nephrocalcinosis.  Various 
laboratory findings were noted including creatinine of 1.4; 
he had no crystals on urinalysis.  His blood pressure was 
well controlled.  The diagnosis was Stage III chronic kidney 
disease with estimated GFR of 50 to 60 ml. per minute.  He 
concluded that these findings were consistent with NSAIDS 
induced nephrocalcinosis of the pyramid tip(s).

Chronic kidney disease, stage II, was diagnosed in VA 
clinical records in July 2007.  A specific VA assessment in 
August 2007 showed his creatinine had been essentially 
stable, ranging from 1.3 to 1.5 mg. so it was hard to see 
that there was any damage from the NSAID use or ASA absent 
deterioration in kidney function.  It was noted that he 
continued to take the HCTZ so his normal blood pressure was 
difficult to measure although the examiner noted that given 
nephrolithiasis it would be prudent to assume he may have 
developed mild hypertension later on.

VA evaluation in November 2007 showed findings of 
nephrolithiasis; chronic kidney disease, likely NSAID 
related; and multiple subcentimeter size calculus through the 
superior, middle and lower calyceal groups of both kidneys 
without signs of hydronephrosis. He was continuing to take 
HCTZ without intolerance.  He had had no hematuria or dysuria 
or other urinary symptoms, fever, etc.  Creatinine was 1.4.

Subsequent VA follow-up in May 2008 showed ultrasound 
confirmation of the presence of multiple tiny kidney stones 
bilaterally.  The Veteran was noted not to have been checking 
his urine PH.  Diagnosis was renal calculi. 

The Veteran has since provided testimony as to his in-service 
and post-service kidney problems and his opinion as to the 
causation.  He indicated that he would endeavor to obtain 
whatever additional clinical records might be available and 
the claim was held open for 30 days for him to do so.  
Hearing transcript, page 25.  

III.  Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as nephrolithiasis, become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

A disability or death is a qualifying disability or death if 
the disability or death was not the result of the Veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped. 38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation. In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation. 38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32).   38 
C.F.R. § 3.361(d)(2).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted.)

IV.  Analysis

The evidence in this case has been reviewed in its entirety, 
and salient facts have been delineated above.  As to the 
claim for service connection, the service treatment records 
show some symptoms on occasion, with medications provided.  
Accordingly, the Veteran was provided a VA examination April 
2006 with the express purpose of obtaining a medical 
examiner's opinion as to whether there is a causal 
relationship between any manifestations found in service to 
current disability.  The VA examiner had review of the claims 
file.  Therefore, the examiner was well aware of not only the 
documentation provided in the service and post-service 
treatment records but also of the Veteran's reported history, 
including since service.  Additionally, the VA examiner 
conducted a physical examination.  The medical opinion 
provided contained a discussion of the Veteran's specific 
relevant data as well as a rationale for the nexus opinion 
provided.  As such, this medical opinion is of high probative 
value.   See Sklar v. Brown, 5 Vet. App. 140 (1993)(The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion).

Unfortunately, the VA medical examiner concluded that any 
current kidney disease was not as likely as not causally 
related to military service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue (as here) involves a question of medical diagnosis or 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  In view of the highly probative evidence that is 
otherwise uncontroverted in the record by other medical 
evidence, the Board must conclude that service connection is 
not in order.        

Neither did he demonstrate chronic kidney disease to a 
compensable level within a year of service so as to warrant 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.307.  

And with regard to his 1151 claim, it is noted that the 
Veteran has taken various medications for years, some given 
to him by VA, some by private physicians, and some apparently 
taken on his own.  In August 2006, the Veteran's private 
doctor provided an impression of NSAID-induced 
nephrocalcinosis of the pyramid tip, and he recognized that 
the Veteran had a known-history of NSAID-induced nephropathy.  
Similarly, the VA examiner in April 2006 evaluated the record 
and recognized the effect of NSAIDS on the Veteran's kidneys.  
Both doctors spoke of the GFR, and the VA examiner pointed 
out that with the discontinuation of NSAIDS, that laboratory 
value improved.  The VA examiner went on to discuss 
creatinine as well and its response to particular drug use.  
A longitudinal review of the Veteran's levels was discussed 
and considered.  The doctor also observed that there are 
various other reasons for increased creatinine levels and 
kidney damage.  Significantly, it is noteworthy that the VA 
examiner recognized that the Veteran has had all appropriate 
monitoring of his medication during the course of VA 
treatment, including routine testing.  Further, the examiner 
stressed that as soon as there was any significant deviation 
from baseline values, specialists were called in for 
recommendations to be implemented, which actually had shown 
reversible kidney damage.  Accordingly, from VA's approach to 
the care of the Veteran, the examiner did not conclude that 
the Veteran has additional disability as a result of VA 
treatment.  

For the aforementioned reasons, the Board finds this opinion 
to be of high probative value.  Additionally, the VA examiner 
was aware of the requisite elements to address for this type 
of issue, and he thoroughly discussed the facts and medical 
principles, both in general and in particular to the Veteran.  
Given the high degree of probative value accorded, the VA 
opinion outweighs the other evidence of record, including the 
Veteran's lay statements. As such, a reasonable doubt is not 
raised to be resolved in the Veteran's favor.  The appeal is 
denied.


ORDER

Service connection for chronic kidney disorder claimed as 
kidney failure is denied.

Compensation benefits for a chronic kidney disability 
pursuant to 38 U.S.C.A. § 1151 are denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


